In a proceeding to confirm an arbitration award, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 22, 1979, which granted the petition and confirmed the award of the arbitrator. Judgment affirmed, with $50 costs and disbursements. The arbitrator’s award is neither irrational (see Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578) nor violative of public policy (see Matter of Antonopoulou v Beame, 32 NY2d 126; North Syracuse Cent. School Dist. v North Syracuse Educ. Assn., 45 NY2d 195). Hopkins, J. P., Damiani, Martuscello and Weinstein, JJ., concur.